NO. 07-01-0501-CV

                                   IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                       JANUARY18, 2002

                            ______________________________


                              IN RE DENNIS HOOD, RELATOR

                           _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                    MEMORANDUM OPINION1


       By this original proceeding, relator Dennis Hood, proceeding pro se and in forma

pauperis, seeks a writ of mandamus to compel the judge of the 181st District Court of

Potter County to issue a bench warrant for him to return to Potter County for a new trial

after his conviction was reversed and the cause remanded for further proceedings on April

29, 1997. For the reasons expressed herein, we deny the petition for writ of mandamus.


       Pursuant to this Court’s request, the State filed a response to relator’s petition

indicating that relator’s case is presently set for trial at the March or April 2002 docket. The

State also attached certified copies of an Application for Bench Warrant and Bench


       1
           Tex. R. App. P. 47.1.
Warrant to have relator brought before the 181st District Court of Potter County for a

hearing on February 4, 2002. Inasmuch as the relief sought to be compelled by relator’s

petition has been performed, this proceeding is moot and this Court will not issue a

meaningless writ.     Continental Oil Company v. Lesher, 500 S.W.2d 183, 186

(Tex.Civ.App.–Houston [1st Dist.] 1973, no writ); see also Correa v. First Court of Appeals,

795 S.W.2d 704, 705 (Tex. 1990) (holding that appellate courts do not decide cases in

which no controversy exists between the parties).


       Accordingly, the petition for writ of mandamus is denied as moot.



                                          Don H. Reavis
                                            Justice


Do not publish.




                                             2